MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be
                                                               Jan 20 2017, 7:55 am
regarded as precedent or cited before any
court except for the purpose of establishing                        CLERK
                                                                Indiana Supreme Court
                                                                   Court of Appeals
the defense of res judicata, collateral                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Geoffrey Quarles,                                        January 20, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1605-CR-1187
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Barbara Crawford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G09-1505-F6-18176



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1187 | January 20, 2017   Page 1 of 8
[1]   Geoffrey Quarles challenges the sufficiency of evidence supporting his

      conviction for Level 6 felony criminal recklessness 1 and the sufficiency of

      evidence rebutting his claim of self-defense. We affirm.



                                Facts and Procedural History
[2]   On May 22, 2015, Quarles and his friend Darryl Hardy met at a bar to celebrate

      Hardy’s birthday. Christian Canelas was working security for the bar. He was

      in the parking lot as the bar closed and was intervening between a couple who

      was arguing outside the bar.


[3]   Quarles reached into his vehicle, pulled out a gun, 2 and fired in the direction of

      the bar. When Quarles discharged his weapon, Canelas was standing in the

      parking lot between Quarles and the bar. Canelas testified Quarles fired the gun

      “at a forty-five degree angle towards the club.” (Id. at 59.) Prior to the shots

      being fired, Canelas had not heard any yelling or seen anyone approaching

      Quarles. After the shots, Quarles left the scene.


[4]   The police were called and sent out a dispatch about the shooter. An officer

      observed Quarles driving erratically and pulled him over. He matched the

      description sent out by the police at the bar, and Canelas identified Quarles as

      the shooter. The State charged Quarles with Level 6 felony criminal




      1
          Ind. Code § 35-42-2-2 (2014).
      2
          It is undisputed that Quarles legally possessed the handgun and had a valid license to carry it.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1187 | January 20, 2017                Page 2 of 8
      recklessness. A jury found him guilty. The court entered Quarles’ conviction

      “reduced to an A misdemeanor under Indiana’s Alternate Misdemeanor

      Sentencing statute,” (id. at 303), and sentenced Quarles to 365 days suspended

      to probation.



                                 Discussion and Decision
                                          Sufficiency of Evidence

[5]   When reviewing sufficiency of the evidence in support of a conviction, we will

      consider only probative evidence in the light most favorable to the trial court’s

      judgment. Binkley v. State, 654 N.E.2d 736, 737 (Ind. 2007), reh’g denied. The

      decision comes before us with a presumption of legitimacy, and we will not

      substitute our judgment for that of the fact-finder. Id. We do not assess the

      credibility of the witnesses or reweigh the evidence in determining whether the

      evidence is sufficient. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). Reversal

      is appropriate only when no reasonable fact-finder could find the elements of

      the crime proven beyond a reasonable doubt. Id. Thus, the evidence is not

      required to overcome every reasonable hypothesis of innocence and is sufficient

      if an inference reasonably may be drawn from it to support the verdict. Id. at

      147.


[6]   The definition of criminal recklessness provides “[a] person who recklessly,

      knowingly, or intentionally performs an act that creates a substantial risk of

      bodily injury to another person commits criminal recklessness.” Ind. Code §

      35-42-2-2(a) (2014). The charging information stated:

      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1187 | January 20, 2017   Page 3 of 8
               On or about May 22, 2015, Geoffrey Quarles did recklessly with
               a deadly weapon, to wit: handgun, perform an act, to-wit: fire the
               handgun, that created a substantial risk of bodily injury to
               Christian Canelas;

               All of which is contrary to statute and against the peace and
               dignity of the State of Indiana.


      (App. Vol. II at 17.) Thus, to prove Quarles committed this offense, the State

      had to prove Quarles’ use of his handgun put Canelas at substantial risk for

      bodily injury.


[7]   Quarles admits he fired the handgun, but he asserts Canelas was not put in

      danger because he shot over the building, which was above Canelas’ head. 3

      The State argues Canelas was in danger because, although Quarles fired over

      Canelas’ head, the bullets could have ricocheted off the building behind

      Canelas. We agree with the State.


[8]   In support of his argument, Quarles points to Elliot v. State, 560 N.E.2d 1266

      (Ind. Ct. App. 1990), and Boushehry v. State, 648 N.E.2d 1174 (Ind. Ct. App.

      1995), reh’g denied. In Elliot, we reversed a conviction of criminal recklessness

      with a deadly weapon because the defendant had not created a substantial risk

      of bodily injury by firing over uninhabited fields and woods while all other

      people present were behind him. 560 N.E.2d at 1267-68. In Boushehry, we held




      3
       Quarles notes that due to the way he was charged, the substantial risk of bodily injury had to be to Canelas
      and not the other patrons. We agree and address only whether the evidence was sufficient to demonstrate
      substantial risk of bodily injury to Canelas.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1187 | January 20, 2017            Page 4 of 8
       a defendant had not created a substantial risk of bodily injury to another when

       he shot geese in a field because no one else was “near the line of fire.” 648
N.E.2d at 1177.


[9]    Here, however, Quarles shot in Canelas’ direction. While Quarles may have

       been aiming above the building, that does not negate the substantial risk he

       created by shooting in Canelas’ direction. Although Quarles claims he was

       only trying to defuse the situation, he was firing in the direction of the bar and

       Canelas was between him and the bar. The State’s evidence demonstrated a

       substantial risk of bodily injury to Canelas. See Woods v. State, 768 N.E.2d
1024, 1028 (Ind. Ct. App. 2002) (when firing “in close proximity” to people “it

       is not improbable that a bullet could have ricocheted and struck one of the

       nearby people”).


                                      Rebuttal of Self-Defense Claim

[10]   Quarles also asserts the State did not present sufficient evidence to rebut his

       claim of self-defense. “A person is justified in using reasonable force against

       any other person to protect the person or a third person from what the person

       reasonably believes to be the imminent use of unlawful force.” Ind. Code § 35-

       41-3-2 (2013). To prevail on such a claim, a person “must show that he: (1) was

       in a place where he had a right to be; (2) did not provoke, instigate, or

       participate willingly in the violence; and (3) had a reasonable fear of death or

       great bodily harm.” Wilson v. State, 770 N.E.2d 799, 800 (Ind. 2002).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1187 | January 20, 2017   Page 5 of 8
[11]   “When a claim of self-defense is raised and finds support in the evidence, the

       State has the burden of negating at least one of the necessary elements.” King v.

       State, 61 N.E.3d 1275, 1283 (Ind. Ct. App. 2016). “The State may meet this

       burden by rebutting the defense directly, by affirmatively showing the defendant

       did not act in self-defense, or by simply relying upon the sufficiency of its

       evidence in chief.” Id.


[12]   “The standard of review for a challenge to the sufficiency of evidence to rebut a

       claim of self-defense is the same as the standard for any sufficiency of the

       evidence claim.” Wilson, 770 N.E.2d at 801. Thus we do not reweigh the

       evidence or judge the credibility of the witnesses. Id. If the evidence is

       sufficient to support the trier of fact’s conclusion, we will not reverse the

       verdict. Id.


[13]   Quarles does not deny he shot the gun. However, he contends he was acting

       reasonably by firing “warning shots into the air when being threatened by an

       angry mob of patrons from the club.” (Appellant’s Br. at 14.) Quarles testified

       that a worker at the bar had gotten upset with him and incited other patrons to

       harm him. Quarles and Hardy both felt threatened by the patrons’ behavior

       inside the bar, but they did not leave. At closing time, Hardy and Quarles both

       thought the patrons were approaching them outside the bar. Quarles stated he

       only fired the gun because he was trying to defuse the situation and he had no

       intention of shooting anyone. He also claimed he then left the scene because he

       feared for his life.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1187 | January 20, 2017   Page 6 of 8
[14]   To prevail on a claim of self-defense, Quarles must demonstrate both subjective

       and objective components of the reasonableness of his belief regarding his peril.

       Huls v. State, 971 N.E.2d 739, 745 (Ind. Ct. App. 2012), trans. denied. To have a

       reasonable belief as required by the Indiana self-defense statute, a defendant

       must demonstrate that he had a subjective belief that the force used was

       necessary to prevent serious bodily injury and that a reasonable person would

       have believed the force he used was necessary under the circumstances. Littler

       v. State, 871 N.E.2d 276, 279 (Ind. 2007).


[15]   Quarles claims he was “intimidated” by the actions of the patrons inside the

       bar, (Tr. at 202), and when they started to approach him outside and shout

       threats, he did not drive off because he “didn’t think [he] had a chance.” (Id. at

       216.) However, Hardy testified that he had urged Quarles to leave, but Quarles

       did not. Hardy also testified that, although he heard “screaming,” “yelling,”

       and “cussing,” (id. at 242), from the other patrons, he never saw any weapons

       and he did not hear specific threats of attacking Quarles. Moreover, Canelas

       testified he did not hear any yelling regarding Quarles and he did not see

       anyone near Quarles. Thus, although Quarles introduced the claim of self-

       defense, the fact-finder was presented with evidence suggesting Quarles

       willingly participated or did not have a reasonable fear of death or great bodily

       harm. See Gomez v. State, 56 N.E.3d 697, 702 (Ind. Ct. App. 2016) (it is the fact-

       finder’s purview to decide whether the force employed was reasonable and

       whether the “State disproved an element of [defendant’s] defense” claim). The




       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1187 | January 20, 2017   Page 7 of 8
       fact-finder was not required to believe Quarles reasonably drew a handgun and

       shot it.



                                               Conclusion
[16]   The State presented sufficient evidence to prove substantial risk of bodily injury

       to Canelas and to rebut Quarles’ self-defense claim. Accordingly, we affirm.


[17]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1187 | January 20, 2017   Page 8 of 8